Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, 15-22 in the reply filed on 3/2/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/18/2018.  

Claim Objections
Claim 10 is objected to because of the following informalities:  The computing device of one of claims 8.  It should read “The computing device of claim 8”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the limitation "the second magnet and fourth magnet".  There is insufficient antecedent basis for the fourth magnet in the claim. It is unclear whether a fourth magnet is intended or if the third magnet is intended.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg (US 20070133156 A1, hereinafter Ligtenberg) in view of Torres (US 20190107245 A1, hereinafter Torres) 
1. Ligtenberg teaches a computing device (10, fig 9), comprising: 
a first housing portion (12) comprising: 
a power source (416); and 
an electromagnetic winding (414) configured to be coupled to the power source ([0064]), wherein the electromagnetic winding is configured to generate a first magnetic field when receiving power from the power source ([0064] recites ‘Current is supplied to the coil 414 to energize the core 412. When energized, the electromagnet 410 produces a polarity opposite to that of the permanent magnet 420 in the display 14 and causes the magnet 420 to be magnetically repulsed by the energized electromagnet 410’); and
a first magnet (412) that generates a second magnetic field ([0063] recites ‘the permanent magnet 420 on the display 14 is magnetically attracted to the ferromagnetic material of the core 412 and can maintain the display 14 closed against the body 12’);
a second housing portion (14) comprising:
a second magnet (420) disposed opposite of the electromagnetic winding that generates a third magnetic field, the third magnetic field causing magnetic repulsion with respect to the first magnetic field when the first housing portion is adjacent to the second housing portion ([0064] recites ‘When energized, the electromagnet 410 produces a polarity opposite to that of the permanent magnet 420 in the display 14 and causes the magnet 420 to be magnetically repulsed by the energized electromagnet 410’); and 

a hinge (16) joining the first housing portion to the second housing portion, wherein the hinge enables the second housing portion to rotate relative to the first housing portion ([0064 recites ‘The repulsion thereby causes the display 14 to pop-up a distance to allow the user to open the display 14’]) .

However Ligtenberg fails to specifically teach a third magnet disposed opposite of the first magnet that generates a fourth magnetic field, the fourth magnetic field causing magnetic attraction with respect to the second magnetic field when the first housing portion is adjacent to the second housing portion; and
a spring that provides a force to rotate the second housing away from the first housing portion, wherein the force in combination with the magnetic repulsion are greater than the magnetic attraction

Torres does teach a third magnet (108A, fig 1) disposed opposite of the first magnet (108B, fig 1) that generates a fourth magnetic field, the fourth magnetic field causing magnetic attraction with respect to the second magnetic field when the first housing portion is adjacent to the second housing portion (since north and south attract, see fig 1); and
a spring (since [0047] recites ‘spring-loaded hinge 104’) that provides a force to rotate the second housing away from the first housing portion, wherein the force in combination with the magnetic repulsion are greater than the magnetic attraction (paragraph 0047 recites ‘In this state, repelling forces between portions 701 and 703, and between 702 and 704 (in conjunction with any forces applied by spring-loaded hinge 104) dominate any attractive forces between portions 701 and 704, or between portions 702 and 703’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Torres into the device of Ligtenberg. The ordinary artisan would have been motivated to modify Ligtenberg in the above manner for saving power since having a spring pushing open would decrease the amount of power needed for the electromagnet.


2. Ligtenberg and Torres teaches the computing device of claim 1, wherein Torres further teaches the second housing portion (103) comprises a fourth magnet (108C) that generates a fifth magnetic field, wherein the first housing portion comprises a fifth magnet (108D) disposed opposite of the fourth magnet that generates a sixth magnetic field, the fifth magnetic field causing an additional magnetic attraction with respect to the sixth magnetic field (since north and south attract, see Torres fig 1).

4. Ligtenberg and Torres teaches the computing device of claim 1, wherein Ligtenberg further teaches the magnetic repulsion of the first magnetic field with respect to the third magnetic field (magnetic field of Ligtenberg 420, fig 9) causes the second housing portion to move away from the first housing portion ([0064]).

5. Ligtenberg and Torres teaches the computing device of one of claim 1, wherein Ligtenberg further teaches the second housing portion (14) comprises a display ([0064] recites ‘display 14’).

7. Ligtenberg and Torres teaches the computing device of one of claims 1-4, wherein Ligtenberg further teaches the second housing portion forms a flat surface with the first housing portion when positioned adjacent to the first housing portion (since the abstract mentions laptop).

8. Ligtenberg and Torres teaches the computing device claim 1, wherein Ligtenberg further teaches the first housing portion comprises a switch (418) coupling the power source to the electromagnetic winding, wherein the first magnetic field is generated when the switch is closed (fig 9, [0064]).

9. Ligtenberg and Torres teaches the computing device of claim 8, wherein Ligtenberg further teaches the first housing portion comprises a button (401, fig 9), wherein pressing the button closes the switch (fig 9).

28. Ligtenberg and Torres teaches the computing device of claim 1, wherein Ligtenberg further teaches the second housing portion (14) comprises a display ([0064] recites ‘display 14’), wherein the display is not visible when the second housing portion is adjacent to the first housing portion (closed position), wherein the rotation of the second housing portion away from the first housing portion is configured to cause the second housing portion to be in an open position that enables the display to be visible ([0026] recites ‘Although shown slightly open in FIGS. 2A-2B, the display 14 positions adjacent the body 12 when fully closed and positions at about 130-degrees to the body 12 when fully open’).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg in view of Torres further in view of Official Notice
10. Ligtenberg teaches the computing device of one of claims 8, wherein pressing the button (401) closes the switch (418, fig 9, [0064])
Although Ligtenberg fails to specifically teach that the second housing portion comprises the button, it has been held that rearrangement of parts is obvious (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) 
Further, one of ordinary skill in the art knows that a button for separating two housings of a laptop can be placed on either of the two housings of the laptop
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to place a button in the second housing portion 14 instead of on the first housing 12 of fig 9. The ordinary artisan would have been motivated to modify Ligtenberg in the above manner for convenience to the user.





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg in view of Torres, further in view of Siddiqui (US 20170003719 A1, hereinafter Siddiqui)

6. Ligtenberg and Torres teaches the computing device of one of claim 1, but fails to specifically teach a second hinge, wherein the hinge is disposed on a left portion of the first housing portion and a left portion of the second housing portion, wherein the second hinge is disposed on a right portion of the first housing portion and a right portion of the second housing portion.
Siddiqui teaches a second hinge (other of 904a, 904b, fig 9, [0063]), wherein the hinge (904a) is disposed on a left portion of the first housing portion and a left portion of the second housing portion (fig 9, [0064]), wherein the second hinge (904b) is disposed on a right portion of the first housing portion and a right portion of the second housing portion (fig 9, [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple hinges as taught by Siddiqui into the device of Ligtenberg. The ordinary artisan would have been motivated to modify Ligtenberg in the above manner for the purpose of putting less stress on each hinge, improving life of the device. 


Claims 15, 17-19, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Whitens (US 8215684 B2)

15. Torres teaches a computing device, comprising: 
a housing (102, figs 1, 12) comprising: 
a power source (power source for electromagnetic coil of [0012]); 
an electromagnetic winding configured to generate a first magnetic field when coupled to the power source (paragraph 0012); 
a first magnet (106B, fig 1) that generates a second magnetic field; 

a kickstand (103, figs 1, 12) comprising: 

a second magnet (106A, fig 1) opposite the electromagnetic winding that generates a third magnetic field, 


a hinge (104) joining the housing to the kickstand, wherein the hinge comprises a spring (paragraph 0045 recites ‘spring-loaded hinge 104’) that provides a force to rotate the kickstand away from the housing, wherein the force in combination with the magnetic repulsion are greater than the magnetic attraction (paragraph 0047 recites ‘In this state, repelling forces between portions 701 and 703, and between 702 and 704 (in conjunction with any forces applied by spring-loaded hinge 104) dominate any attractive forces between portions 701 and 704, or between portions 702 and 703’).


However Torres fails to specifically teach that the third magnetic field causes magnetic repulsion (since the winding works opposite of the attraction between 106A and 106B) with respect to the first magnetic field when the kickstand is adjacent to the housing (closed position); and 
a third magnet disposed opposite of the first magnet that generates a fourth magnetic field, the fourth magnetic field causing magnetic attraction with respect to the second magnetic field when the housing is adjacent to the kickstand (Whitens); and

Whitens (fig 2) teaches a second magnet (28) opposite the electromagnetic winding (32) that generates a third magnetic field, the third magnetic field causing magnetic repulsion with respect to the first magnetic field when the kickstand is adjacent to the housing (col 3 lines 32-38 recite ‘To open the door, a user may actuate a user input, such as a pushbutton switch 38 shown mounted in dash 12, which causes current to be applied to coil 32 in the second direction to generate a polarity that is the same as the polarity as the engaging surface of magnets 28 so that the magnets 28 are repelled by ferrous member 30 to cause the door 24 to be forced open’); and
a third magnet (other instance of 28) disposed opposite of the first magnet (30) that generates a fourth magnetic field, the fourth magnetic field causing magnetic attraction with respect to the second magnetic field when the housing is adjacent to the kickstand (col 3 lines 29-32 recite ‘During a normal vehicle operation, the rare earth magnets 28 attract to ferrous member 30 to apply a closure force to hold the door 24 in the closed position relative to compartment 22’); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Whitens into the device of Torres. The ordinary artisan would have been motivated to modify Torres in the above manner for the purpose of having a convenient push button to activate the opening operation.

17. Torres and Whitens teaches the computing device of claim 15, wherein the electromagnetic winding (Whitens fig 2, Torres [0012]) and the first magnet (Torres fig 1, Whitens fig 2) are disposed in the housing and the second magnet and fourth magnet (Torres fig 1) are disposed in the kickstand such that the first magnetic field, the second magnetic field, the third magnetic field, and the fourth magnetic field do not interfere with operation of the computing device (Torres [0031] indicates ‘magnet size may be adjusted to meet various IHS form factors, geometries, electrical requirements, and/or weight considerations’).  

18. Torres and Whitens teaches the computing device of claim 15, wherein Torres further teaches the housing comprises a fourth magnet (108D) that generates a fifth magnetic field, wherein the kickstand comprises a fifth magnet (108C) disposed opposite of the fourth magnet that generates a sixth magnetic field, wherein the fifth magnetic field causes an additional magnetic attraction with respect to the sixth magnetic field (fig 1 shows north and south which attract).  

19. Torres and Whitens teaches the computing device of claim 18, wherein strength of the magnetic repulsion between the first magnetic field and the third magnetic field is greater than strength of the magnetic attraction between the second magnetic field and the fourth magnetic field (the strength of the repulsion is greater than attraction while opening the kickstand, see Torres [0047]).  

22. Torres and Whitens teaches the computing device of claim 15, wherein the hinge enables the kickstand to rotate away from the housing to a position that enables the computing device to maintain an upright or semi-upright position (Torres fig 12).

23. (new) A computing device, comprising: 
a housing (102) comprising: 
an electromagnetic winding [0012] configured to generate a first magnetic field when coupled to a power source (power source for electromagnetic coil of [0012]); and 
a first magnet (106B) that generates a second magnetic field; 
a kickstand (103) comprising: 
a second magnet (106A) opposite the electromagnetic winding that generates a third magnetic field, 

a hinge (104) joining the housing to the kickstand, wherein the hinge comprises a spring ([0030] recites ‘hinge 104, which may be a spring-loaded hinge or the like’)that provides a force to rotate the kickstand away from the housing, wherein the force in combination with the magnetic repulsion force are greater than the magnetic attraction force [0047], wherein a combination of the force, the magnetic repulsion force, and the magnetic attraction force causes the kickstand to rotate away from the housing to an open position that enables the computing device to maintain a near-vertical position ([0047], fig 12).

Torres fails to specifically teach that the third magnetic field causes magnetic repulsion force with respect to the first magnetic field when the kickstand is adjacent to the housing; and 
a third magnet dispose opposite of the first magnet that generates a fourth magnetic field, the fourth magnetic field causing magnetic attraction force with respect to the second magnetic field when the housing is adjacent to the kickstand; and

Whiten teaches a second magnet (28) opposite the electromagnetic winding (32) that generates a third magnetic field, the third magnetic field causing magnetic repulsion force with respect to the first magnetic field when the kickstand is adjacent to the housing (during an opening operation, see col 3 lines 32-38 recite ‘To open the door, a user may actuate a user input, such as a pushbutton switch 38 shown mounted in dash 12, which causes current to be applied to coil 32 in the second direction to generate a polarity that is the same as the polarity as the engaging surface of magnets 28 so that the magnets 28 are repelled by ferrous member 30 to cause the door 24 to be forced open’); and 
a third magnet (other instance of 28) dispose opposite of the first magnet (30) that generates a fourth magnetic field, the fourth magnetic field causing magnetic attraction force with respect to the second magnetic field when the housing is adjacent to the kickstand (col 3 lines 29-32 recite ‘During a normal vehicle operation, the rare earth magnets 28 attract to ferrous member 30 to apply a closure force to hold the door 24 in the closed position relative to compartment 22’); and

24. Torres and Whitens teaches the computing device claim 23, wherein Whitens further teaches the housing comprises a switch (38) coupling the power source to the electromagnetic winding, wherein the first magnetic field is generated when the switch is closed (col 3 lines 32-34 recite ‘To open the door, a user may actuate a user input, such as a pushbutton switch 38 shown mounted in dash 12, which causes current to be applied to coil 32’).

25. Torres and Whitens teaches the computing device of claim 24, wherein the housing comprises a button (38, fig 2), wherein pressing the button closes the switch (col 3 lines 32-34 recite ‘To open the door, a user may actuate a user input, such as a pushbutton switch 38 shown mounted in dash 12, which causes current to be applied to coil 32’).

26. Torres and Whitens teaches the computing device of claim 23, wherein the housing comprises a fourth magnet (108D) that generates a fifth magnetic field, wherein the kickstand comprises a fifth magnet (108C) disposed opposite of the fourth magnet that generates a sixth magnetic field, the fifth magnetic field causing an additional magnetic attraction force with respect to the sixth magnetic field (fig 1 shows north and south which attract).

27. Torres and Whitens teaches the computing device of claim 26, wherein strength of the magnetic repulsion force between the first magnetic field and the third magnetic field and strength of the force applied by the hinge on the kickstand to urge the kickstand away from the housing are greater than strength of the magnetic attraction force between the second magnetic field and the fourth magnetic field and strength of the additional magnetic attraction force between the fifth magnetic field and the sixth magnetic field (the strength of the repulsion is greater than attraction while opening the kickstand, see Torres [0047]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Torres in view of Whitens (US 8215684 B2), further in view of Siddiqui

20. Torres and Whitens teach the computing device of claim 19, wherein the hinge comprises a Accordingly, routine 100 advantageously controls the application of current in first and second opposite directions to either repel and force the door open when a user so desires’ ).  

However Torres and Whitens fail to specifically teach that the hinge is a torsion hinge.
Siddiqui teaches a torsion hinge [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge arrangement as taught by Siddiqui into the device of Torres and Whitens. The ordinary artisan would have been motivated to modify Torres and Whitens in the above manner for the purpose of preventing slamming and facilitating smooth operation.
21. Torres, Whitens and Siddiqui teaches the computing device of claim 20, wherein the strength of the magnetic repulsion between the first magnetic field and the third magnetic field and strength of the torque applied by the torsion hinge on the kickstand to urge the kickstand away from the housing are greater than the strength of the magnetic attraction between the second magnetic field and the fourth magnetic field and strength of the additional magnetic attraction between the fifth magnetic field and the sixth magnetic field (the strength of hinge torque and magnetic repulsion together is greater than the strength of magnetic attraction during the opening operation, see Torres [0047]).  


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 6/23/2022 have been fully considered but they are made moot by the new rejections as shown above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841